Filed 11/14/13 P. v. Thomas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                             DIVISION ONE

                                      STATE OF CALIFORNIA



THE PEOPLE,                                                         D063711

         Plaintiff and Respondent,
                                                                    (Super. Ct. No. SCD241793)
         v.

BEN SULLIVAN THOMAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Albert T. Harutunian III, Judge. Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.



         A jury convicted Ben Sullivan Thomas of two counts of vandalism over

$400 and one count each of assault with a deadly weapon, making a criminal

threat and false imprisonment by violence, menace, fraud, or deceit. It also found

true the allegation that he used a deadly weapon. He later admitted that he had a
prison prior conviction, a probation denial prior, a serious felony prior and a prior

strike conviction. The trial court denied his motion to strike his prior strike

conviction for purposes of sentencing.

       It sentenced Thomas to the middle term of four years on the first (assault

with a deadly weapon) count, which was deemed the principal count, doubled to

eight years as a result of Thomas's prior strike conviction. It imposed concurrent

sentences of four years on the personal use allegation and the second (making a

criminal threat), third (false imprisonment) and fourth (vandalism) counts, but

stayed the sentence on the false imprisonment count under Penal Code section

654. He also received a consecutive sentence of 16 months (one third the middle

term of four years) on the fifth (vandalism) count, a consecutive sentence of one

year on his prison prior conviction, and a consecutive sentence of five years on the

serious prior felony. The total sentence amounted to 15 years, 4 months.

       His court-appointed counsel has filed a brief raising no issues, but seeking

our independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738. We find no

arguable issue and affirm.

                   FACTUAL AND PROCEDURAL HISTORY

       On July 1, 2012, Thomas was involved in incidents where he attacked the

occupants of two cars. While driving in the Little Italy section of San Diego,

Laura and Travis Nunn noticed a man, later identified as Thomas, walking down

the middle of the road. Travis swerved around Thomas, without striking him.

                                          2
Thomas ran up to the car when it was stopped at a red light and kicked the

passenger side door. When Thomas tried to open the locked car door, Travis

evaded him and the couple called the police. The incident resulted in a dent to the

passenger side door of the car, as well as other damage, totaling about $2,230.

       Shortly after the incident involving the Nunns, Lauren Losoncy was driving

her car from her job located in downtown San Diego. Thomas approached

Losoncy's car, kicked the door, jumped on the hood, tried to smash a window and

broke off the passenger side mirror. Losoncy proceeded through the red light, but

stopped about a block later, because she was not sure whether she should call

police or travel home. Losoncy called police and eventually pulled into a gas

station. When Losoncy was outside of her car, Thomas knocked her to the

ground, climbed on top of her and screamed that he was going to " 'fucking hurt' "

her. Losoncy ran away, but Thomas threw a large rock at her, hitting her in the

face and causing her to fall. She was able to escape in her car. Thomas's actions

resulted in damage to Losoncy's vehicle totaling about $1,630. The police later

contacted the Nunns, who identified Thomas as the person that had accosted them.

       The jury heard from several character witnesses who testified, among other

things, that Thomas had a reputation as being truthful and peaceful. Thomas also

testified in his own defense. He admitted kicking the Nunns' car, but claimed he

did so after the car almost reversed into him. Thomas claimed that Losoncy hit

him with her car and that caused the mirror of the car to fall off. Eventually,

Thomas saw Losoncy go into a gas station. He picked up a rock and ran toward

                                          3
her. Thomas claimed that Losoncy fell as she backed away from him. He

admitted throwing the rock in Losoncy's direction, but claimed that he was not

trying to hit her.

                                   DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to

review the record for error as mandated by Wende. We granted Thomas

permission to file a brief on his own behalf. He has not responded.

       Our review of the record pursuant to Wende has disclosed no reasonably

arguable issues on appeal. In examining the record in this case, we noticed a

typographical error in the abstract of judgment. The trial court ordered total

custody credits of 292 days for Case A. The abstract of judgment erroneously

states that Thomas received total credits of 92 days on Case A. We have inherent

power to correct clerical errors in the abstract of judgment. (People v. Mitchell

(2001) 26 Cal. 4th 181, 185.) Competent counsel has represented Thomas on this

appeal.

                                  DISPOSITION

       The judgment is affirmed. The trial court is directed to prepare a new

abstract of judgment to correct a typographical error on the abstract by deleting

"92" as the total credits on Case A and replacing it with "292." The trial court

shall forward a certified copy of the corrected abstract of judgment to the

California Department of Corrections and Rehabilitation.

                                         4
                          MCINTYRE, J.

WE CONCUR:

BENKE, Acting P. J.

HALLER, J.




                      5